IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-83,818-01


                               IN RE RICHARD MAXEY, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
             CAUSE NO. 10-01864-CRF-85 IN THE 85TH DISTRICT COURT
                             FROM BRAZOS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 85th District Court of Brazos County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Brazos

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order designating issues (ODI) to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                   2

Relator has not filed an application for a writ of habeas corpus in Brazos County. Should the

response include an ODI, proof of the date the district attorney’s office was served with the habeas

application shall also be submitted with the response. If the trial court entered an ODI, Respondent

shall also state whether he complied with Rule of Appellate Procedure 73.4(b)(1). This application

for leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: September 16, 2015
Do not publish